                         NOTICE TO EMPLOYEES

This notice has been posted pursuant to the settlement of a lawsuit: EEOC v. Sumitomo
Metal Mining Pogo, LLC, now known as Northern Star (Pogo) LLC, District of Alaska, Case
Number 4:18-cv-00034-JWS. The settlement terms are contained in a document filed with
the Court and available to the public called a “Consent Decree.” In accordance with the
Consent Decree, Northern Star (Pogo), LLC, in conjunction with an Industrial
Organizational Psychologist to assist it in reviewing, developing, and recommending
policies and practices with regard to hiring, assignments, performance evaluations,
training, and promotions, will provide anti-discrimination training to its officers, human
resources personnel, managers, supervisors, trainers, and employees; implement policies to
ensure Title VII compliance; provide its EEO policy to all employees and applicants;
implement policies to ensure accountability with regard to anti-discrimination practices;
and report to the EEOC all complaints of sex or gender discrimination or retaliation it
receives from its employees for the next three (3) years.

Federal law and the Consent Decree prohibit discrimination against any individual because
of his or her sex (including pregnancy), race and religion including harassment on these
bases.

Federal law also prohibits retaliation against any individual by an employer because the
individual complains of discrimination, cooperates with any company or Government
Investigation of a charge of discrimination, participates as a witness or potential witness in
any investigation or legal proceeding, or otherwise exercises his or her rights under the law.

Any employee who is found to have retaliated against any other employee because such
employee participated in this lawsuit will be subject to substantial discipline, up to and
including immediate discharge.

Should you have any complaints of discrimination or retaliation you should contact
[POGO’S CONTACT BY NAME AND PHONE NUMBER].

Employees also have the right to bring complaints of discrimination or harassment to the
U.S. Equal Employment Opportunity Commission, Seattle Field Office, at 909 1st Avenue,
Suite 400, Seattle, WA 98104-1061, 206.220.6884, 1.800.669.4000.

This notice shall remain prominently posted at all Pogo Mine facilities until [month and
day], 20___. This Official Notice shall not be altered, defaced, covered or obstructed by
any other material.


                                          EXHIBIT 1
        Case 4:18-cv-00034-JWS Document 34-1 Filed 05/28/19 Page 1 of 1
